Case: 2:21-mj-00121-KAJ Doc #: 12 Filed: 03/01/21 Page: 1 of 1 PAGEID #: 23

AO 468 (Rev. 01/09) Waiver of a Preliminary Hearing

UNITED STATES DISTRICT COURT
for the

Southern District of Ohio

 

United States of America )
v. )
. CaseNo. 2. Z2I- Mj 2
Danial P Heinta c J
Defendant )

WAIVER OF A PRELIMINARY HEARING

I understand that I have been charged with an offense in a criminal complaint filed in this court, or charged with
violating the terms of probation or supervised release in a petition filed in this court. A magistrate judge has informed
me of my right to a preliminary hearing under Fed. R. Crim. P. 5, or to a preliminary hearing under Fed. R. Crim. P.
32.1.

I agree to waive my right to a preliminary hearing under Fed. R. Crim. P. 5 or Fed. R. Crim. P. 32.1.

[Pan Avthonity 7f4en te
Date: t-I-2/ Beat - hertz Sevie~ S.A a~3-(- U

Defendant’s signature

ae { 377395)

Signature of defendant ’s attorney

 

Steven S. Nolder

Printed name and bar number of defendant’s attorney

 

65 E. State Street, Suite 200, Cols. Ohio 43215
Address of defendant’s attorney

 

snolder9@gmail.com
E-mail address of defendant’s attorney

 

614-221-9790

Telephone number of defendant's attorney

 

614-358-3598
FAX number of defendant's attorney
